Electronically Filed
                                                      Supreme Court
                                                      SCAD-11-0000473
                                                      16-AUG-2011
                                                      08:29 AM
                        SCAD-11-0000473 


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,


                               vs.


                   RICHARD HACKER, Respondent.



                       ORIGINAL PROCEEDING

                        (ODC 07-177-8637)


                       ORDER OF SUSPENSION

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Upon consideration of the Disciplinary Board’s Report
and Recommendation for the Suspension of Respondent Richard
Hacker, and upon full consideration of all the evidence in the
record and the transcripts of the disciplinary hearings, it
appears that Respondent Hacker falsified two letters that were
material to a lawsuit pending against him and presented them to
opposing counsel as authentic, fraudulently misrepresented his
financial assets to a federal bankruptcy court for personal
benefit, violated his professional duty of diligence and
competence to a client in the underlying divorce matter, and has
demonstrated a pattern of misconduct before tribunals in
violation of Rules 1.1, 1.4(a), 3.4(b), 8.4(a) and (c) of the
Hawai'i Rules of Professional Conduct.   Therefore,
          IT IS HEREBY ORDERED that Respondent Hacker is

suspended from the practice of law in this jurisdiction for a
period of five years, effective 30 days from entry of this order,
as provided by Rule 2.16(c) of the Rules of the Supreme Court of
the State of Hawai'i.
          IT IS FURTHER ORDERED that, in addition to any other
requirements for reinstatement imposed by the Rules of the
Supreme Court of the State of Hawai'i, Respondent Hacker shall
pay all costs of these proceedings as approved upon timely
submission of a bill of costs.
          IT IS FURTHER ORDERED that Respondent Hacker shall,
within ten (10) days after the date of this order, file with this
court an affidavit in full compliance with Rule 2.16(d) of the
Rules of the Supreme Court of the State of Hawai'i.
          DATED:   Honolulu, Hawai'i, August 16, 2011.
                                 /s/ Mark E. Recktenwald

                                 /s/ Paula A. Nakayama

                                 /s/ Simeon R. Acoba, Jr.

                                 /s/ James E. Duffy, Jr.

                                 /s/ Sabrina S. McKenna 





                                  2